

116 HR 2458 IH: Water Infrastructure Sustainability and Efficiency Act
U.S. House of Representatives
2019-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2458IN THE HOUSE OF REPRESENTATIVESMay 1, 2019Ms. Mucarsel-Powell introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to require a certain percentage of funds
			 appropriated for revolving fund capitalization grants be used for green
			 projects, and for other purposes.
	
 1.Short titleThis Act may be cited as the Water Infrastructure Sustainability and Efficiency Act or the WISE Act. 2.Capitalization grantsSection 602(b) of the Federal Water Pollution Control Act (33 U.S.C. 1382(c)) is amended—
 (1)in paragraph (13), by striking and at the end; (2)in paragraph (14), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following:  (15)beginning on the date of enactment of this paragraph, to the extent there are sufficient eligible project applications and with respect to any funds for capitalization grants made available in any appropriations Act that the State receives, the State will use not less than 20 percent of such funds for projects to address green infrastructure, water or energy efficiency improvements, or other environmentally innovative activities..
			